Citation Nr: 0712188	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a schizophrenic 
disorder and, if so, whether service connection is now 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; appellant's mother; appellant's sister


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1987 to July 1990 
and from January 1991 to March 1991.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision confirmed a 
prior denial of the claim for service connection for a 
schizophrenic disorder on the basis that no new and material 
evidence had been submitted.  

2.  The evidence submitted since the RO's April 2002 rating 
decision is new and material as it includes evidence that 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 2002 decision confirming the previous 
denial of service connection for a schizophrenic disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2001).

2.  The evidence added to the record subsequent to the RO's 
April 2002 rating decision is new and material and the claim 
for service connection for a schizophrenic disorder is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a schizophrenic disorder, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for a 
schizophrenic disorder.  The RO has declined to reopen the 
claim and has continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Winston-Salem, North Carolina, RO in 
April 2002 confirmed a prior denial of the claim for service 
connection for a schizophrenic disorder on the basis that the 
veteran had failed to submit new and material evidence.  The 
RO notified the veteran of this decision by letter dated 
April 5, 2002, but he did not file a timely appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) 
(2001) (a claimant must file a notice of disagreement (NOD) 
with a determination by the agency of original jurisdiction 
(AOJ) within one year from the date notice of that 
determination is mailed).  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in April 2002, and this 
appeal ensues from the RO's December 2002 rating decision, 
which declined to reopen the claim and continued the previous 
denial of service connection.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  If the claimant presents new and material evidence, 
however, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  In order for evidence to be sufficient to reopen 
a previously denied and final claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service incurrence will be 
presumed for certain chronic diseases, such as psychoses, if 
manifest to a compensable degree within the year after 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Evidence before the RO in April 2002 included the veteran's 
service medical records, which are devoid of reference to 
complaint of, or treatment for, any psychological problems.  
At the time of his release from active duty, the veteran 
denied suffering from frequent trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort, and a 
clinical evaluation of his psychiatric functioning was 
normal.  See March 1991 reports of medical history and 
examination.  The evidence also included a September 1992 
diagnosis of schizophrenic disorder made following the 
veteran's admission to the VA Medical Center (VAMC) in 
Salisbury, North Carolina, and records from the private 
facilities Forsyth-Stokes Mental Health Center and Center 
Point Human Services, where the veteran received treatment 
for his psychiatric disability.  There was no evidence that 
the veteran's schizophrenic disorder was related to service 
on either a direct or presumptive basis.  

Evidence submitted since the RO's April 2002 decision 
includes several lay statements submitted in support of the 
veteran's claim.  These statements from family and friends 
indicate that each noticed a change in the veteran 
immediately following his discharge from active service in 
1991.  See statements received in April 2002, July 2002, and 
May 2005+.  This evidence is considered new, as it was not of 
record when the RO issued its April 2002 rating decision.  It 
also raises a reasonable possibility of substantiating the 
claim, and is thus considered material.  Having found that 
new and material evidence has been presented, the claim for 
entitlement to service connection for a schizophrenic 
disorder is reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.  


ORDER

The claim for service connection for a schizophrenic disorder 
is reopened.  To this extent only, the appeal is granted.




REMAND

The veteran presented testimony in support of his claim 
during a May 2005 hearing.  He reported being attacked on 
three occasions while he was stationed in Germany by 
individuals in his unit, some of whom he was able to name.  
The veteran indicated that he reported the first incident to 
his section chief, the second incident to one of the 
attackers' section chief, and the third incident to the 
individual in charge of quarters (CQ).  The veteran also 
testified to receiving an Article 15 for disobeying a lawful 
order in 1989.  He indicated that it was around this time 
that he began to have problems understanding things and 
decided against re-enlisting.  The veteran also indicated 
that he became depressed while in service and began to have 
feelings of indifference shortly before his release.  The 
veteran's personnel file has not been made part of the 
record.  The RO should obtain the veteran's complete 
personnel file and associate it with the claims folder in an 
effort to document the veteran's alleged change in 
personality and the in-service problems he described.  

The veteran also testified that he is currently receiving 
treatment at the VAMC in Salisbury, North Carolina.  The only 
record associated with the claims folder from this facility 
is related to the veteran's September 1992 admission and 
diagnosis of schizophreniform disorder.  The complete records 
from the Salisbury VAMC should be obtained and associated 
with the claims folder.  The RO should also request any 
records from the Winston-Salem Satellite Outpatient Clinic, 
as the veteran indicated he is receiving outpatient 
treatment.  See May 2005 transcript.  

A review of the claims folder reveals that the RO must also 
attempt to obtain records from non-VA facilities, to include 
Reynold's Health Center and John Umstead Hospital.  See VA 
Form 21-4142 received in April 2002.  The Board also notes 
that the veteran may have received treatment at Baptist 
Hospital and Wake Forest University's Department of 
Psychiatry.  See September 2002 outpatient medical clinic 
note from Center Point Human Services.  The RO should obtain 
the veteran's authorization and consent for the release of 
records from those facilities.  

The evidence of record also reveals that the veteran has 
received compensation from the Social Security Administration 
(SSA).  See February 1998 psychiatric evaluation from 
Forsyth-Stokes Mental Health; June 1998 VA letter.  No 
request for records from the SSA, however, has ever been 
made.  Medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims folder before a decision is 
rendered on the veteran's claim for entitlement to service 
connection.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that an appropriate medical examination is 
necessary for the purpose of ascertaining the current 
psychological disability diagnosis or diagnoses and to obtain 
an opinion regarding whether any diagnosis is related to 
service.  This is important because of the September 1992 
diagnosis of schizophreniform disorder; the veteran's 
testimony regarding the fact that he began feeling depressed 
while still in military service; his mother's and sister's 
testimony that the veteran was not the same person when he 
came home; the multiple lay statements indicating that a 
change in the veteran was noticed immediately following his 
discharge from active service in 1991; and a February 1998 
psychiatric evaluation from Forsyth-Stokes Mental Health that 
reports the veteran may have been developing symptoms of a 
psychiatric disorder for at least a year prior to the 
psychotic break down documented in September 1992.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
personnel file.

2.  Obtain the veteran's treatment 
records from the Salisbury VAMC since 
September 1992.  
3.  Obtain any records from the Winston-
Salem Satellite Outpatient Clinic.  

4.  Request the veteran's authorization 
and consent for the release of records 
from Reynold's Health Center, John 
Umstead Hospital, Baptist Hospital and 
Wake Forest University's Department of 
Psychiatry.  Obtain the records if 
authorization is given.

5.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

6.  When the above development has been 
completed, schedule the veteran for an 
examination for the purpose of 
ascertaining the current psychiatric 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed disability 
is related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should be 
made available to the examiner for 
review.  

7.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


